Title: To James Madison from William Wirt, 23 March 1816
From: Wirt, William
To: Madison, James


                    
                        Dear Sir.
                        Richmond. March 23. 1816.
                    
                    As I intimated, in my last letter, a wish to make farther enquiries before I should answer decisively as to the proposition you were so obliging as to make to me, I think it probable you may expect to hear from me again on this subject. It is for this reason I trouble you now, with stating my willingness to accept the office, which I understand Mr. Hay has laid down. At the same time, I beg you to believe me unaffectedly sincere in declaring that there is nothing in the office which excites any solicitude on my part to possess it, and that I feel myself much more highly honored by the terms in which you were so good as to make the enquiry, than I should, by the possession of the office itself. So far am I, indeed, from being solicitous to possess it, that I assure you, with that frankness which I hope our long acquaintance warrants, that your bestowing it on any one of the many gentlemen of my profession in the state, who are, at least, equally intitled to it, and stand, perhaps, in greater need of it, will not in the smallest degree, mortify me, or diminish the respect and affection, with which I am and ever have been, your friend and servant
                    
                        
                            Wm. Wirt
                        
                    
                